PER CURIAM.
Appellant-respondent, Jane W. Willson, appeals an order modifying the final judgment dissolving the marriage of appellant and appellee-petitioner, Howard T. Willson.
Upon review of the record on appeal and after consideration of the briefs and oral argument of counsel for the respective parties, we determine that the trial court abused its discretion in reducing the appel-lee’s alimony obligation to three hundred fifty dollars per month. Therefore, the order herein appealed is modified by deleting paragraphs two and three thereof. In all other respects, the order modifying the final judgment dissolving the marriage of the parties is affirmed.
Affirmed as modified.
MAGER, C. J., CROSS, J., and PAR-HAM, HARRY C., Associate Judge, concur.